DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Priority
 This application repeats a substantial portion of prior Application No. 15/267,255, filed 9/21/2015, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
 
 Response to Amendment
This Office Action is in response to a preliminary amendment filed on 8/18/2021. As directed by the preliminary amendment, claims 1-30 were canceled, no claims were amended, and claims 31-77 were added. Thus, claims 31-77 are pending for this application.
    
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 54-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, claim 54 recites “one or more processors” (claim 54 line 9) configured to “adjusting one or more application parameters of the active compression-decompression device based on the neutral position of the chest” (claim 54 lines 19-20), and there is a lack of original written description for this feature. Moreover, applicant’s invention is directed to a manual CPR device, and while there is disclosure of providing feedback of these parameters to a user performing the CPR procedure (page 20 lines 18-30), there is no disclosure for the device actually adjusting the parameters itself.
The remaining claims are rejected due to dependence on a rejected base claim.
  
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31, 36, 40-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss (US 2012/0330200) in view of Nilsson (US 2016/0136042).
 Regarding claim 31, Voss discloses (Fig. 1, 4 and 16. Paragraphs [0140]-[0141] discloses that active compression decompression devices, such as “ACD CPR device 100a of Fig. 1”, can include an interface that provides visual guidance to a user, and Figure 16 provides an exemplary interface that provides this guidance) a method for assisting with cardiopulmonary resuscitation (CPR), the system comprising: 
receiving, from at least one motion sensor (accelerometer, paragraphs [0089] and [0143]) and from at least one force sensor (load cell 110, Fig. 1, paragraphs [0050] and [0086]), data recorded during administration of active compression-decompression to the chest of the patient by the active compression-decompression device (paragraph [0143]).
Voss discloses calculating a chest compliance relationship during the active compression-decompressions involving displacement or force based on data received from the at least one motion sensor and the at least one force sensor (display (1620, Fig. 16) of the system shows a chest compliance relationship in the form of depth or force measured by the sensors over time and how the measured values are related to target measurements. See paragraph [0142]), and discloses providing feedback regarding handling of the device to a user, and therefore adjusting one or more application parameters, based on this relationship (e.g. provide signal 1640 that target depth/force has been exceeded, see Fig. 16 and paragraph [0142]), but Voss does not disclose
calculating a chest compliance relationship during the active compression- decompressions involving displacement and force based on the data received from the at least one motion sensor and the at least one force sensor; 
estimating a neutral position of the chest for a cycle of the active compression- decompressions as the active compression-decompressions of the cycle are administered, the neutral position of the chest being based at least in part on a feature of the chest compliance relationship; and 
adjusting one or more application parameters of the active compression- decompression device based on the neutral position of the chest.
However, Nilsson teaches (Fig. 4-5) a method of CPR comprising calculating a chest compliance relationship during the active compression- decompressions involving displacement and force based on the data received from the at least one motion sensor and the at least one force sensor (processor generates a diagram (571, Figure 5), based on data received from the sensors (paragraph [0076]) that displays the relationship between depth of compression (displacement) and compression force (force), interpreted as a chest compliance relationship) (processor generates a diagram (571, Figure 5), based on data received from the sensors (paragraph [0076]) that displays the relationship between depth of compression (displacement) and compression force (force), interpreted as a chest compliance relationship); 
estimating a neutral position of the chest for a cycle of the active compression- decompressions as the active compression-decompressions of the cycle are administered, the neutral position of the chest being based at least in part on a feature of the chest compliance relationship (initial resting height, at a first time point, is set at the height when the plunger is positioned on the patient and no force is applied to the patient, determined by a force sensor, before active-decompressions occur. The neutral position, being the resting height following a set of active compression/decompressions, is then determined at a second time instant, at the point where no force is applied to patient. See paragraphs [0071] and [0088]. The “feature” of the chest compliance relationship is interpreted as the force applied for a given depth which, is a given point on the motion-time curve in Figures 4-5 of Nilsson. Following a second round of compressions/decompressions, a new neutral point can be determined at a third time point when the sensed force on the patient differs from the expected applied force at the resting height (therefore the neutral point changes over time as the active-decompressions are administered), meaning the neutral point is a lower value than the previous neutral point, and this determination is based at least in part on the “feature”, the applied force for a given depth, of the chest compliance relationship. See Figure 4 and paragraph [0088] lines 1-20); and 
adjusting one or more application parameters of the active compression- decompression device based on the neutral position of the chest (user interface 114, which communicates with controller 110, emits an alert, interpreted as a form of feedback, to the user if the force value for the given chest height is different than expected, which can indicate resting height lowering, and adjusts parameters accordingly, see paragraphs [0088], [0096] and [0081]. Feedback to the processor is provided by adjusting the resting height to be a new resting height if the current resting height is determined to no longer be true, see paragraph [0088] lines 1-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Voss to include the steps of  calculating a chest compliance relationship during the active compression- decompressions involving displacement and force based on the data received from the at least one motion sensor and the at least one force sensor; estimating a neutral position of the chest for a cycle of the active compression- decompressions as the active compression-decompressions of the cycle are administered, the neutral position of the chest being based at least in part on a feature of the chest compliance relationship; and adjusting one or more application parameters of the active compression- decompression device based on the neutral position of the chest, as taught by Nilsson, for the purpose of preventing injury of the patient by providing feedback possible change in neutral height, as neutral height of a user is prone to change during a compression cycle due to changes in chest compactness (paragraph [0081] lines 1-16 Nilsson).

Regarding claim 36, modified Voss discloses that the chest compliance relationship defines a compliance curve (e.g. Figures 2-5 of Nilsson shows the chest compliance relationship in the form a compliance curve, e.g. curves 271, 371, 372, 471, and 571, reflecting compliance of patience chest over time).
Regarding claim 40, modified Voss discloses that the compliance curve comprises a non-hysteresis compliance curve (curves shown in Figures 2-5 of Nilsson are not hysteresis curves, therefore are interpreted as “non-hysteresis” compliance curves).
Regarding claim 41, modified Voss discloses the feature comprises a peak of the non-hysteresis compliance curve (e.g. “peak” of compliance curve shown in Figure 5 of Nilsson is the point corresponding to the maxim um force and depth of line 573).
Regarding claim 42, modified Voss discloses wherein adjusting one or more application parameters of the active compression-decompression device based on the neutral position of the chest comprises: increasing the one or more application parameters of the active compression- decompression device; or decreasing the one or more application parameters of the active compression- decompression device (Voss discloses providing signal 1640 that target depth/force has been exceeded and suggests user to adjust treatment, see Fig. 16 and paragraph [0142]. Nilsson discloses user interface 114, which communicates with controller 110, emits an alert, interpreted as a form of feedback, to the user if the force value for the given chest height is different than expected, which can indicate resting height lowering, and adjusts parameters accordingly, see paragraphs [0088], [0096] and [0081]).
Regarding claim 43, modified Voss discloses wherein adjusting one or more application parameters of the active compression-decompression device based on the neutral position of the chest comprises providing an output for a user to adjust the one or more application parameters (Voss discloses providing signal 1640 that target depth/force has been exceeded and suggests user to adjust treatment, see Fig. 16 and paragraph [0142]. Nilsson discloses user interface 114, which communicates with controller 110, emits an alert, interpreted as a form of feedback, to the user if the force value for the given chest height is different than expected, which can indicate resting height lowering, and adjusts parameters accordingly, see paragraphs [0088], [0096] and [0081]).
Regarding claim 44, modified Voss discloses the data recorded during administration of the active compression-decompressions to the chest of the patient comprises a pressure measurement (paragraph [0107] Voss).
Regarding claim 45, modified Voss discloses the data recorded administration of the active compression-decompression to the chest of the patient comprises a displacement signal (Nilsson discloses processor generates a diagram (571, Figure 5), based on data received from the sensors (paragraph [0076]) that displays the relationship between depth of compression (displacement) and compression force (force), interpreted as a chest compliance relationship)
 Regarding claim 46, modified Voss discloses the data recorded during administration of the active compression-decompressions to the chest of the patient comprises information for determining whether at least one transition point of the CPR has been reached (processor of Voss determined and outputs data in the form of display 1600 shown in Fig. 16, which illustrates phases of ACD CPR treatment. Regarding the limitation “whether at least one transition point has been reached”, because the display 1600 provides warnings if compression/decompression force is above a target value, phase of ACD CPR treatment and transition point in the treatment has been reached must be determined by processor in order for feedback to occur, furthermore the CPR cycle is depicted in graph form, and the transitions between compression/decompression are illustrated as a graph by processor, therefore this limitation is inherently taught by Voss. See paragraphs [0139]-[0141] and Fig. 16).
  Regarding claim 47, modified Voss discloses wherein at least one transition point is between an elevated compression phase and a non-elevated decompression phase (see at least one point that occurs between elevated compression (when user begins applying downward force following decompression) and non-elevated decompression (when user begins decompression chest at end of compression phase) in Fig. 16 Voss).
Regarding claim 48, modified Voss discloses at least one transition point is between non-elevated compression phase and non-elevated decompression phase (see at least one point that occurs between non-elevated compression (when user applies compression to a chest below neutral point) and non-elevated decompression (when user begins decompression chest at end of compression phase) in Fig. 16 Voss). 
Regarding claim 49, modified Voss discloses the at least one transition point is between a non-elevated decompression phase (e.g. when chest lifted following compression) and an elevated decompression phase (when chest lifted above resting height, indicated by point between where graph intersects dashed line representing normal chest height and point where chest is maximally elevated due to elevated decompression, see Annotated Fig. 16 of Voss below).

    PNG
    media_image1.png
    579
    492
    media_image1.png
    Greyscale

 Regarding claim 50, modified Voss discloses the one or more processors are configured for identifying a potential for injury of a patient undergoing CPR based at least in part on the feature (“feature” of the chest compliance relationship is interpreted as the force applied for a given depth) of the compliance relationship (Nilsson discloses that an alert can be triggered when applied compression force at the resting height is different than expected, which can indicate that the chest is losing its compactness, which indicate an increase in likelihood of injury (e.g. rib breaking). See paragraphs [0081]-[0088] of Nilsson).
Regarding claim 51, modified Voss discloses a reduction in compliance below a predetermined threshold indicates the potential for injury of the patient undergoing CPR (paragraphs [0087]-[0088] Nilsson).
Regarding claim 52, modified Voss discloses applying negative pressure on the chest of the patient (active decompression is a form of negative pressure and utilizes a suction cup, see paragraph [0139] Voss). 
Regarding claim 53, modified Voss discloses the neutral position of the chest comprises a first neutral position corresponding to a first chest compression of the chest (position EAG0 in Fig. 4 Nilsson, which is the neutral position during compressions 410) that is different from a second neutral position of the chest corresponding to a second chest compression (position EAG2 in Fig. 4 Nilsson, which is neutral position during compressions 420) that is subsequent to the first chest compression (paragraphs [0087] and [0088] Nilsson).
  
Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Voss (US 2012/0330200) in view of Nilsson (US 2016/0136042), and further in view of Jalali et. al (‘Modeling Mechanical Properties of the Chest during the Cardiopulmonary Resuscitation Procedure’, 2014).
Regarding claim 37, the modified Voss reference discloses a compliance curve, in the form of a force vs. compression depth curve (see Fig. 2-5 of Nilsson) but does not disclose that a compliance curve comprises a hysteresis compliance curve illustrating chest compliance relative to chest compression displacement. 
However, Jalali teaches a compliance curve for force vs. compression depth, in the form of a hysteresis curve (Fig. 1), which illustrates chest compliance relative to chest compression displacement (graph of Jalali shows a plurality of force vs. depth curves over many cycles, which “illustrates” chest compliance relative to chest compression displacement (“the results show that the chest has very strong nonlinear elastic properties, these properties starts after 1cm of chest compressoins”, see page 16 paragraph 1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chest compliance relationship of the modified Voss reference to further include a hysteresis curve as taught by Jalali for the purpose of better characterizing the mechanical properties of the chest to better facilitate CPR procedure and thus improve CPR outcomes (Conclusions lines 1-5 of page 15 of Jalali).
Regarding claim 38, the modified Voss reference discloses a feature of the hysteresis compliance curve comprises a point of intersection of subsequent hysteresis curve (Fig. 1 of Jalali shows multiple hysteresis curves, each illustrating a given cycle of compression/decompression, and shows that at least one intersection point between exists between at least two hysteresis curves, where at least one of the curves is subsequent to another of the curves).
Regarding claim 39, the modified Voss reference discloses a feature of the curve comprises a point approximately between two peaks of two chest compliance curves (peaks of two hysteresis curves of the curves shown in Fig. 1 of Jalali, and Fig. 1 shows that there is inherently a point that is between two peaks of the curves shown in Fig. 1 of Jalali). 

Claims 54, 58-59 and 63-77 are rejected under 35 U.S.C. 103 as being unpatentable over Voss (US 2012/0330200) in view of Nilsson (US 2016/0136042). Note that claim 54, and all claims that are dependent therefrom, has an effective filing date of 6/9/2021 due to the newly added limitation “adjusting one or more application parameters of the active compression-decompression device based on the neutral position of the chest” (claim 54 lines 19-20).
Regarding claim 54, Voss discloses (Fig. 1, 4 and 16. Paragraphs [0140]-[0141] discloses that active compression decompression devices, such as “ACD CPR device 100a of Fig. 1”, can include an interface that provides visual guidance to a user, and Figure 16 provides an exemplary interface that provides this guidance) a system for assisting with cardiopulmonary resuscitation (CPR), the system comprising 
an active compression-decompression device (100a) comprising a first portion element (adhesive pad 140, see Fig. 1 of Voss) configured to be affixed to a chest of a patient and a second portion (handle 105) configured to be coupled to a hand of a rescuer (designed to provide a convenient grip that transfers compression from heels of user’s hands, see paragraph [0050] lines 9-12 of Voss), the active-compression decompression device being configured to deliver active compression-decompressions to the chest (Abstract)
at least one motion sensor operably coupled with the active compression decompression device (accelerometer, paragraphs [0089] and [0143])
at least one force sensor (load cell 110, Fig. 1, paragraphs [0050] and [0086]) operably coupled with the active compression decompression device; and 
one or more processors (module system 400, which comprises processor(s) 404, configured to receive data from sensors, paragraph [0075] lines 1-10. Module system 400 is capable of being used with any of the embodiments of Voss, see paragraph [0080]), and a non-transitory computer readable storage medium encoded with a computer program comprising instructions (“software modules on a computer readable medium”, paragraph [0075]). 
Voss discloses that the computer program, when executed, cause the one or more processors to perform operations comprising calculating a chest compliance relationship during the active compression-decompressions involving displacement or force based on data received from the at least one motion sensor and the at least one force sensor (display (1620, Fig. 16) of the system shows a chest compliance relationship in the form of depth or force measured by the sensors over time and how the measured values are related to target measurements. See paragraph [0142]), and discloses providing feedback regarding handling of the device to a user based on this relationship (e.g. provide signal 1640 that target depth/force has been exceeded, see Fig. 16 and paragraph [0142]), but Voss does not disclose 
calculating a chest compliance relationship during the active compression- decompressions involving displacement and force based on the data received from the at least one motion sensor and the at least one force sensor; 
estimating a neutral position of the chest for a cycle of the active compression- decompressions as the active compression-decompressions of the cycle are administered, the neutral position of the chest being based at least in part on a feature of the chest compliance relationship; and 
adjusting one or more application parameters of the active compression- decompression device based on the neutral position of the chest.
However, Nilsson teaches (Fig. 4-5) a CPR system comprising calculating a chest compliance relationship during the active compression- decompressions involving displacement and force based on the data received from the at least one motion sensor and the at least one force sensor (processor generates a diagram (571, Figure 5), based on data received from the sensors (paragraph [0076]) that displays the relationship between depth of compression (displacement) and compression force (force), interpreted as a chest compliance relationship) (processor generates a diagram (571, Figure 5), based on data received from the sensors (paragraph [0076]) that displays the relationship between depth of compression (displacement) and compression force (force), interpreted as a chest compliance relationship); 
estimating a neutral position of the chest for a cycle of the active compression- decompressions as the active compression-decompressions of the cycle are administered, the neutral position of the chest being based at least in part on a feature of the chest compliance relationship (initial resting height, at a first time point, is set at the height when the plunger is positioned on the patient and no force is applied to the patient, determined by a force sensor, before active-decompressions occur. The neutral position, being the resting height following a set of active compression/decompressions, is then determined at a second time instant, at the point where no force is applied to patient. See paragraphs [0071] and [0088]. The “feature” of the chest compliance relationship is interpreted as the force applied for a given depth which, is a given point on the motion-time curve in Figures 4-5 of Nilsson. Following a second round of compressions/decompressions, a new neutral point can be determined at a third time point when the sensed force on the patient differs from the expected applied force at the resting height (therefore the neutral point changes over time as the active-decompressions are administered), meaning the neutral point is a lower value than the previous neutral point, and this determination is based at least in part on the “feature”, the applied force for a given depth, of the chest compliance relationship. See Figure 4 and paragraph [0088] lines 1-20); and 
adjusting one or more application parameters of the active compression- decompression device based on the neutral position of the chest (user interface 114, which communicates with controller 110, emits an alert, interpreted as a form of feedback, to the user if the force value for the given chest height is different than expected, which can indicate resting height lowering, and adjusts parameters accordingly, see paragraphs [0088], [0096] and [0081]. Feedback to the processor is provided by adjusting the resting height to be a new resting height if the current resting height is determined to no longer be true, see paragraph [0088] lines 1-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Voss to include processor configured to calculating a chest compliance relationship during the active compression- decompressions involving displacement and force based on the data received from the at least one motion sensor and the at least one force sensor; estimating a neutral position of the chest for a cycle of the active compression- decompressions as the active compression-decompressions of the cycle are administered, the neutral position of the chest being based at least in part on a feature of the chest compliance relationship; and adjusting one or more application parameters of the active compression- decompression device based on the neutral position of the chest, as taught by Nilsson, for the purpose of preventing injury of the patient by providing feedback possible change in neutral height, as neutral height of a user is prone to change during a compression cycle due to changes in chest compactness (paragraph [0081] lines 1-16 Nilsson).
Regarding claim 58, modified Voss discloses the neutral position of the chest corresponds to a transition phase of an active compression decompression (ACD) CPR during which the force applied to the chest is substantially zero (neutral position EAG0 shown in Fig. 4 Nilsson, which remains the height of the chest during a pause in compressions and therefore corresponding to a transition phase, see paragraph [0066] and [0088]).
Regarding claim 59, modified Voss discloses that the chest compliance relationship defines a compliance curve (e.g. Figures 2-5 of Nilsson shows the chest compliance relationship in the form a compliance curve, e.g. curves 271, 371, 372, 471, and 571, reflecting compliance of patience chest over time).
 Regarding claim 63, modified Voss discloses that the compliance curve comprises a non-hysteresis compliance curve (curves shown in Figures 2-5 of Nilsson are not hysteresis curves, therefore are interpreted as “non-hysteresis” compliance curves).
Regarding claim 64, modified Voss discloses the feature comprises a peak of the non-hysteresis compliance curve (e.g. “peak” of compliance curve shown in Figure 5 of Nilsson is the point corresponding to the maxim um force and depth of line 573).
Regarding claim 65, modified Voss discloses the first portions comprises a suction cup (“suction cup or other attachment mechanism”, paragraph [0139]) and the second portion comprises a handle (handle 105, Fig. 1 Voss and paragraph [0050]). 
Regarding claim 66, modified Voss reference discloses that the at least one force sensor provides an output convertible to a pressure measurement (see paragraph [0107]).  
Regarding claim 67, modified Voss reference discloses at least one of the at least one motion sensor and the at least one force sensor is a component of the active compression decompression device (force sensor 110 is housed within the handle 105, see Fig. 1 of Voss).
Regarding claim 68, modified Voss reference discloses that the at least one motion sensor comprises an accelerometer (“accelerometer”, paragraphs [0089] and [0143).
Regarding claim 69, modified Voss discloses the motion sensor measures information for determining whether at least one transition point of the CPR has been reached (motion sensor of Voss used to measure compression depth which can be used by processor for generating display of Fig. 16 and thereby be used to determine whether at least one transition point has been reached, see paragraph [0142]). 
  Regarding claim 70, modified Voss discloses wherein at least one transition point is between an elevated compression phase and a non-elevated decompression phase (see at least one point that occurs between elevated compression (when user begins applying downward force following decompression) and non-elevated decompression (when user begins decompression chest at end of compression phase) in Fig. 16 Voss).
Regarding claim 71, modified Voss discloses at least one transition point is between non-elevated compression phase and non-elevated decompression phase (see at least one point that occurs between non-elevated compression (when user applies compression to a chest below neutral point) and non-elevated decompression (when user begins decompression chest at end of compression phase) in Fig. 16 Voss). 
Regarding claim 72, modified Voss discloses the at least one transition point is between a non-elevated decompression phase (e.g. when chest lifted following compression) and an elevated decompression phase (when chest lifted above resting height, indicated by point between where graph intersects dashed line representing normal chest height and point where chest is maximally elevated due to elevated decompression, see Annotated Fig. 16 of Voss below).

    PNG
    media_image1.png
    579
    492
    media_image1.png
    Greyscale

 Regarding claim 73, modified Voss discloses the one or more processors are configured for identifying a potential for injury of a patient undergoing CPR based at least in part on the feature (“feature” of the chest compliance relationship is interpreted as the force applied for a given depth) of the compliance relationship (Nilsson discloses that an alert can be triggered when applied compression force at the resting height is different than expected, which can indicate that the chest is losing its compactness, which indicate an increase in likelihood of injury (e.g. rib breaking). See paragraphs [0081]-[0088] of Nilsson).
Regarding claim 74, modified Voss discloses a reduction in compliance below a predetermined threshold indicates the potential for injury of the patient undergoing CPR (paragraphs [0087]-[0088] Nilsson).
Regarding claim 75, modified Voss discloses applying negative pressure on the chest of the patient (active decompression is a form of negative pressure and utilizes a suction cup, see paragraph [0139] Voss). 
Regarding claim 76, modified Voss discloses system comprises an adhesive pad configured to be adhered to at least a portion of patient’s chest (adhesive pad 140, see Fig. 1 Voss).
Regarding claim 77, modified Voss discloses the neutral position of the chest comprises a first neutral position corresponding to a first chest compression of the chest (position EAG0 in Fig. 4 Nilsson, which is the neutral position during compressions 410) that is different from a second neutral position of the chest corresponding to a second chest compression (position EAG2 in Fig. 4 Nilsson, which is neutral position during compressions 420) that is subsequent to the first chest compression (paragraphs [0087] and [0088] Nilsson).

Claims 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Voss (US 2012/0330200) in view of Nilsson (US 2016/0136042) as applied to claims 1 and 7 above, and further in view of Jalali et. al (‘Modeling Mechanical Properties of the Chest during the Cardiopulmonary Resuscitation Procedure’, 2014). Note that claim 60, and all claims that are dependent therefrom, has an effective filing date of 6/9/2021 due to the newly added limitation “adjusting one or more application parameters of the active compression-decompression device based on the neutral position of the chest” (claim 54 lines 19-20).
Regarding claim 60, the modified Voss reference discloses a compliance curve, in the form of a force vs. compression depth curve (see Fig. 2-5 of Nilsson) but does not disclose that a compliance curve comprises a hysteresis compliance curve illustrating chest compliance relative to chest compression displacement. 
However, Jalali teaches a compliance curve for force vs. compression depth, in the form of a hysteresis curve (Fig. 1), which illustrates chest compliance relative to chest compression displacement (graph of Jalali shows a plurality of force vs. depth curves over many cycles, which “illustrates” chest compliance relative to chest compression displacement (“the results show that the chest has very strong nonlinear elastic properties, these properties starts after 1cm of chest compressoins”, see page 16 paragraph 1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chest compliance relationship of the modified Voss reference to further include a hysteresis curve as taught by Jalali for the purpose of better characterizing the mechanical properties of the chest to better facilitate CPR procedure and thus improve CPR outcomes (Conclusions lines 1-5 of page 15 of Jalali).
Regarding claim 61, the modified Voss reference discloses a feature of the hysteresis compliance curve comprises a point of intersection of subsequent hysteresis curve (Fig. 1 of Jalali shows multiple hysteresis curves, each illustrating a given cycle of compression/decompression, and shows that at least one intersection point between exists between at least two hysteresis curves, where at least one of the curves is subsequent to another of the curves).
Regarding claim 62, the modified Voss reference discloses a feature of the curve comprises a point approximately between two peaks of two chest compliance curves (peaks of two hysteresis curves of the curves shown in Fig. 1 of Jalali, and Fig. 1 shows that there is inherently a point that is between two peaks of the curves shown in Fig. 1 of Jalali). 



Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
    
Claims 31-45, 51-52, 54-68, and 74-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11/058,602 in view of Nilsson (US 2016/0136042).
Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For claim 31:
Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 1
Application claim 31
A system for assisting with cardiopulmonary resuscitation (CPR), the system comprising: 

an active compression-decompression device comprising a first portion configured to be affixed to a chest of a patient and a second portion configured to be coupled to a hand of a rescuer, the active-compression decompression device being configured to deliver active compression-decompressions to the chest; 

at least one motion sensor operably coupled with the active compression decompression device; 

at least one force sensor operably coupled with the active compression decompression device; and 

one or more processors and a non-transitory computer readable storage medium encoded with a computer program comprising instructions that, when executed, cause the one or more processors to perform operations comprising: 

calculating a chest compliance relationship during the active compression-decompressions involving displacement and force based on data received from the at least one motion sensor and the at least one force sensor, estimating a neutral position of the chest for a cycle of the active compression-decompressions as the active compression-decompressions of the cycle are administered, the cycle comprising a continuous variation from a non-elevated chest position to an elevated compressed chest position, the neutral position being based at least in part on a feature of the chest compliance relationship and changing over time as the active compression-decompressions are administered, and providing a feedback regarding handling of the active compression decompression device based on the neutral position of the chest.

A method for assisting with cardiopulmonary resuscitation (CPR) administered to a patient using an active compression-decompression device, the method comprising: 

receiving, from at least one motion sensor and from at least one force sensor, data recorded during administration of active compression-decompressions to the chest of the patient by the active compression-decompression device; 

calculating a chest compliance relationship during the active compression- decompressions involving displacement and force based on the data received from the at least one motion sensor and the at least one force sensor; 

estimating a neutral position of the chest for a cycle of the active compression- decompressions as the active compression-decompressions of the cycle are administered, the neutral position of the chest being based at least in part on a feature of the chest compliance relationship; and 

adjusting one or more application parameters of the active compression- decompression device based on the neutral position of the chest.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 31.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 31 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 1 with respect to the broadening aspect.
With respect to the additional features recited in application claim 31, patent claim 1 fails to recite the adjusting one or more application parameters of the active compression- decompression device based on the neutral position of the chest.
However, Nilsson teaches (Fig. 4-5) a method of CPR comprising calculating a chest compliance relationship during the active compression- decompressions involving displacement and force based on the data received from the at least one motion sensor and the at least one force sensor (processor generates a diagram (571, Figure 5), based on data received from the sensors (paragraph [0076]) that displays the relationship between depth of compression (displacement) and compression force (force), interpreted as a chest compliance relationship) (processor generates a diagram (571, Figure 5), based on data received from the sensors (paragraph [0076]) that displays the relationship between depth of compression (displacement) and compression force (force), interpreted as a chest compliance relationship); 
estimating a neutral position of the chest for a cycle of the active compression- decompressions as the active compression-decompressions of the cycle are administered, the neutral position of the chest being based at least in part on a feature of the chest compliance relationship (initial resting height, at a first time point, is set at the height when the plunger is positioned on the patient and no force is applied to the patient, determined by a force sensor, before active-decompressions occur. The neutral position, being the resting height following a set of active compression/decompressions, is then determined at a second time instant, at the point where no force is applied to patient. See paragraphs [0071] and [0088]. The “feature” of the chest compliance relationship is interpreted as the force applied for a given depth which, is a given point on the motion-time curve in Figures 4-5 of Nilsson. Following a second round of compressions/decompressions, a new neutral point can be determined at a third time point when the sensed force on the patient differs from the expected applied force at the resting height (therefore the neutral point changes over time as the active-decompressions are administered), meaning the neutral point is a lower value than the previous neutral point, and this determination is based at least in part on the “feature”, the applied force for a given depth, of the chest compliance relationship. See Figure 4 and paragraph [0088] lines 1-20); and 
adjusting one or more application parameters of the active compression- decompression device based on the neutral position of the chest (user interface 114, which communicates with controller 110, emits an alert, interpreted as a form of feedback, to the user if the force value for the given chest height is different than expected, which can indicate resting height lowering, and adjusts parameters accordingly, see paragraphs [0088], [0096] and [0081]. Feedback to the processor is provided by adjusting the resting height to be a new resting height if the current resting height is determined to no longer be true, see paragraph [0088] lines 1-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 of ‘602 patent to include the steps of  calculating a chest compliance relationship during the active compression- decompressions involving displacement and force based on the data received from the at least one motion sensor and the at least one force sensor; estimating a neutral position of the chest for a cycle of the active compression- decompressions as the active compression-decompressions of the cycle are administered, the neutral position of the chest being based at least in part on a feature of the chest compliance relationship; and adjusting one or more application parameters of the active compression- decompression device based on the neutral position of the chest, as taught by Nilsson, for the purpose of preventing injury of the patient by providing feedback possible change in neutral height, as neutral height of a user is prone to change during a compression cycle due to changes in chest compactness (paragraph [0081] lines 1-16 Nilsson).
For dependent claims 32-45 and 51-52, the recited limitations are contained in patent claims 2-16, respectively.  
 For claim 54:
Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 1
Application claim 54
A system for assisting with cardiopulmonary resuscitation (CPR), the system comprising: 

an active compression-decompression device comprising a first portion configured to be affixed to a chest of a patient and a second portion configured to be coupled to a hand of a rescuer, the active-compression decompression device being configured to deliver active compression-decompressions to the chest; 

at least one motion sensor operably coupled with the active compression decompression device; 

at least one force sensor operably coupled with the active compression decompression device; and 

one or more processors and a non-transitory computer readable storage medium encoded with a computer program comprising instructions that, when executed, cause the one or more processors to perform operations comprising: 

calculating a chest compliance relationship during the active compression-decompressions involving displacement and force based on data received from the at least one motion sensor and the at least one force sensor, estimating a neutral position of the chest for a cycle of the active compression-decompressions as the active compression-decompressions of the cycle are administered, the cycle comprising a continuous variation from a non-elevated chest position to an elevated compressed chest position, the neutral position being based at least in part on a feature of the chest compliance relationship and changing over time as the active compression-decompressions are administered, and providing a feedback regarding handling of the active compression decompression device based on the neutral position of the chest.

A system for assisting with cardiopulmonary resuscitation (CPR), the system comprising: 

an active compression-decompression device configured to be affixed to a chest of a patient, the active compression-decompression device being configured to deliver active compression-decompressions to the chest of the patient; at least one motion sensor operably coupled with the active compression-decompression device; 

at least one force sensor operably coupled with the active compression-decompression device; and one or more processors and a non-transitory computer readable storage medium encoded with a computer program comprising instructions that, when executed, cause the one or more processors to perform operations comprising: 

calculating a chest compliance relationship during the active compression- decompressions involving displacement and force based on data received from the at least one motion sensor and the at least one force sensor, estimating a neutral position of the chest for a cycle of the active compression- decompressions as the active compression-decompressions of the cycle are administered, the neutral position of the chest being based at least in part on a feature of the chest compliance relationship, and adjusting one or more application parameters of the active compression- decompression device based on the neutral position of the chest.



Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 54.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 54 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 1 with respect to the broadening aspect.
With respect to the additional features recited in application claim 54, patent claim 1 fails to recite the adjusting one or more application parameters of the active compression- decompression device based on the neutral position of the chest.
 However, Nilsson teaches (Fig. 4-5) a CPR system comprising calculating a chest compliance relationship during the active compression- decompressions involving displacement and force based on the data received from the at least one motion sensor and the at least one force sensor (processor generates a diagram (571, Figure 5), based on data received from the sensors (paragraph [0076]) that displays the relationship between depth of compression (displacement) and compression force (force), interpreted as a chest compliance relationship) (processor generates a diagram (571, Figure 5), based on data received from the sensors (paragraph [0076]) that displays the relationship between depth of compression (displacement) and compression force (force), interpreted as a chest compliance relationship); 
estimating a neutral position of the chest for a cycle of the active compression- decompressions as the active compression-decompressions of the cycle are administered, the neutral position of the chest being based at least in part on a feature of the chest compliance relationship (initial resting height, at a first time point, is set at the height when the plunger is positioned on the patient and no force is applied to the patient, determined by a force sensor, before active-decompressions occur. The neutral position, being the resting height following a set of active compression/decompressions, is then determined at a second time instant, at the point where no force is applied to patient. See paragraphs [0071] and [0088]. The “feature” of the chest compliance relationship is interpreted as the force applied for a given depth which, is a given point on the motion-time curve in Figures 4-5 of Nilsson. Following a second round of compressions/decompressions, a new neutral point can be determined at a third time point when the sensed force on the patient differs from the expected applied force at the resting height (therefore the neutral point changes over time as the active-decompressions are administered), meaning the neutral point is a lower value than the previous neutral point, and this determination is based at least in part on the “feature”, the applied force for a given depth, of the chest compliance relationship. See Figure 4 and paragraph [0088] lines 1-20); and 
adjusting one or more application parameters of the active compression- decompression device based on the neutral position of the chest (user interface 114, which communicates with controller 110, emits an alert, interpreted as a form of feedback, to the user if the force value for the given chest height is different than expected, which can indicate resting height lowering, and adjusts parameters accordingly, see paragraphs [0088], [0096] and [0081]. Feedback to the processor is provided by adjusting the resting height to be a new resting height if the current resting height is determined to no longer be true, see paragraph [0088] lines 1-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1 of ‘602 to include processor configured to calculating a chest compliance relationship during the active compression- decompressions involving displacement and force based on the data received from the at least one motion sensor and the at least one force sensor; estimating a neutral position of the chest for a cycle of the active compression- decompressions as the active compression-decompressions of the cycle are administered, the neutral position of the chest being based at least in part on a feature of the chest compliance relationship; and adjusting one or more application parameters of the active compression- decompression device based on the neutral position of the chest, as taught by Nilsson, for the purpose of preventing injury of the patient by providing feedback possible change in neutral height, as neutral height of a user is prone to change during a compression cycle due to changes in chest compactness (paragraph [0081] lines 1-16 Nilsson).
For dependent claims 55-68, and 74-76, the recited limitations are contained in patent claims 2-16, respectively.

Claims 31, 46-50, 53-54, 69-73 and 77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,052,019 in view of Nilsson (US 2016/0136042).
 Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For claim 31:
Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 1
Application claim 31
A system for managing an active compression decompression (ACD) cardiopulmonary resuscitation (CPR) treatment to a patient in need of emergency assistance, the system comprising: 

an applicator device configured to provide the ACD CPR treatment to the patient's chest according to a plurality of phases, the phases comprising at least an elevated compression phase, a non-elevated compression phase, an elevated decompression phase, and a non-elevated decompression phase; 

at least one sensor configured to be coupled to the patient's chest and to measure at least one parameter related to the ACD CPR treatment; and 

one or more processors and a non-transitory computer readable storage medium encoded with a computer program comprising instructions that, when executed, cause the one or more processors to perform operations comprising: 

process the at least one parameter related to the ACD CPR treatment during the active compression-decompressions, identify a neutral point associated with zero force or pressure being exerted on the patient's chest during a cycle of the ACD CPR treatment, the cycle comprising a continuous variation from a negative chest level value to a positive chest level value, wherein the neutral point changes over a course of the ACD CPR treatment, determine, based on the neutral point, whether at least one transition point between two successive phases of plurality of phases in the ACD CPR treatment has been reached, in response to determining that at least one transition point between two successive phases of the plurality of phases in the ACD CPR treatment has been reached, determine a phase of the ACD CPR treatment, and generate a feedback signal regarding handling of the applicator device based on the phase of the ACD CPR treatment, wherein the feedback signal is selected according to a predetermined treatment protocol.
A method for assisting with cardiopulmonary resuscitation (CPR) administered to a patient using an active compression-decompression device, the method comprising: 

receiving, from at least one motion sensor and from at least one force sensor, data recorded during administration of active compression-decompressions to the chest of the patient by the active compression-decompression device; 

calculating a chest compliance relationship during the active compression- decompressions involving displacement and force based on the data received from the at least one motion sensor and the at least one force sensor; 

estimating a neutral position of the chest for a cycle of the active compression- decompressions as the active compression-decompressions of the cycle are administered, the neutral position of the chest being based at least in part on a feature of the chest compliance relationship; and 

adjusting one or more application parameters of the active compression- decompression device based on the neutral position of the chest.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 31.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 31 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 1 with respect to the broadening aspect.
With respect to the additional features recited in application claim 31, patent claim 1 fails to recite at least one motion sensor and at least one motion sensor, and adjusting one or more application parameters of the active compression- decompression device based on the neutral position of the chest.
However, Nilsson teaches (Fig. 4-5) a method of CPR comprising calculating a chest compliance relationship during the active compression- decompressions involving displacement and force based on the data received from the at least one motion sensor and the at least one force sensor (processor generates a diagram (571, Figure 5), based on data received from the sensors (paragraph [0076]) that displays the relationship between depth of compression (displacement) and compression force (force), interpreted as a chest compliance relationship) (processor generates a diagram (571, Figure 5), based on data received from the sensors (paragraph [0076]) that displays the relationship between depth of compression (displacement) and compression force (force), interpreted as a chest compliance relationship); 
estimating a neutral position of the chest for a cycle of the active compression- decompressions as the active compression-decompressions of the cycle are administered, the neutral position of the chest being based at least in part on a feature of the chest compliance relationship (initial resting height, at a first time point, is set at the height when the plunger is positioned on the patient and no force is applied to the patient, determined by a force sensor, before active-decompressions occur. The neutral position, being the resting height following a set of active compression/decompressions, is then determined at a second time instant, at the point where no force is applied to patient. See paragraphs [0071] and [0088]. The “feature” of the chest compliance relationship is interpreted as the force applied for a given depth which, is a given point on the motion-time curve in Figures 4-5 of Nilsson. Following a second round of compressions/decompressions, a new neutral point can be determined at a third time point when the sensed force on the patient differs from the expected applied force at the resting height (therefore the neutral point changes over time as the active-decompressions are administered), meaning the neutral point is a lower value than the previous neutral point, and this determination is based at least in part on the “feature”, the applied force for a given depth, of the chest compliance relationship. See Figure 4 and paragraph [0088] lines 1-20); and 
adjusting one or more application parameters of the active compression- decompression device based on the neutral position of the chest (user interface 114, which communicates with controller 110, emits an alert, interpreted as a form of feedback, to the user if the force value for the given chest height is different than expected, which can indicate resting height lowering, and adjusts parameters accordingly, see paragraphs [0088], [0096] and [0081]. Feedback to the processor is provided by adjusting the resting height to be a new resting height if the current resting height is determined to no longer be true, see paragraph [0088] lines 1-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 of ‘042 patent to include at least one force sensor, at least one motion sensor, and the steps of  calculating a chest compliance relationship during the active compression- decompressions involving displacement and force based on the data received from the at least one motion sensor and the at least one force sensor; estimating a neutral position of the chest for a cycle of the active compression- decompressions as the active compression-decompressions of the cycle are administered, the neutral position of the chest being based at least in part on a feature of the chest compliance relationship; and adjusting one or more application parameters of the active compression- decompression device based on the neutral position of the chest, as taught by Nilsson, for the purpose of preventing injury of the patient by providing feedback possible change in neutral height, as neutral height of a user is prone to change during a compression cycle due to changes in chest compactness (paragraph [0081] lines 1-16 Nilsson).

For dependent claims 32-45 and 51-52, the recited limitations are contained in patent claims 2-16, respectively.  
 For claim 54:
Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 1
Application claim 54
A system for managing an active compression decompression (ACD) cardiopulmonary resuscitation (CPR) treatment to a patient in need of emergency assistance, the system comprising: 

an applicator device configured to provide the ACD CPR treatment to the patient's chest according to a plurality of phases, the phases comprising at least an elevated compression phase, a non-elevated compression phase, an elevated decompression phase, and a non-elevated decompression phase; 

at least one sensor configured to be coupled to the patient's chest and to measure at least one parameter related to the ACD CPR treatment; and one or more processors and a non-transitory computer readable storage medium encoded with a computer program comprising instructions that, when executed, cause the one or more processors to perform operations comprising: 

process the at least one parameter related to the ACD CPR treatment during the active compression-decompressions, identify a neutral point associated with zero force or pressure being exerted on the patient's chest during a cycle of the ACD CPR treatment, the cycle comprising a continuous variation from a negative chest level value to a positive chest level value, wherein the neutral point changes over a course of the ACD CPR treatment, determine, based on the neutral point, whether at least one transition point between two successive phases of plurality of phases in the ACD CPR treatment has been reached, in response to determining that at least one transition point between two successive phases of the plurality of phases in the ACD CPR treatment has been reached, determine a phase of the ACD CPR treatment, and generate a feedback signal regarding handling of the applicator device based on the phase of the ACD CPR treatment, wherein the feedback signal is selected according to a predetermined treatment protocol.
A system for assisting with cardiopulmonary resuscitation (CPR), the system comprising: 

an active compression-decompression device configured to be affixed to a chest of a patient, the active compression-decompression device being configured to deliver active compression-decompressions to the chest of the patient; at least one motion sensor operably coupled with the active compression-decompression device; 

at least one force sensor operably coupled with the active compression-decompression device; and one or more processors and a non-transitory computer readable storage medium encoded with a computer program comprising instructions that, when executed, cause the one or more processors to perform operations comprising: 

calculating a chest compliance relationship during the active compression- decompressions involving displacement and force based on data received from the at least one motion sensor and the at least one force sensor, estimating a neutral position of the chest for a cycle of the active compression- decompressions as the active compression-decompressions of the cycle are administered, the neutral position of the chest being based at least in part on a feature of the chest compliance relationship, and adjusting one or more application parameters of the active compression- decompression device based on the neutral position of the chest.



Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 54.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 54 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 1 with respect to the broadening aspect.
With respect to the additional features recited in application claim 54, patent claim 1 fails to recite at least one force sensor and at least one motion sensor, and adjusting one or more application parameters of the active compression- decompression device based on the neutral position of the chest.
 However, Nilsson teaches (Fig. 4-5) a CPR system comprising calculating a chest compliance relationship during the active compression- decompressions involving displacement and force based on the data received from the at least one motion sensor and the at least one force sensor (processor generates a diagram (571, Figure 5), based on data received from the sensors (paragraph [0076]) that displays the relationship between depth of compression (displacement) and compression force (force), interpreted as a chest compliance relationship) (processor generates a diagram (571, Figure 5), based on data received from the sensors (paragraph [0076]) that displays the relationship between depth of compression (displacement) and compression force (force), interpreted as a chest compliance relationship); 
estimating a neutral position of the chest for a cycle of the active compression- decompressions as the active compression-decompressions of the cycle are administered, the neutral position of the chest being based at least in part on a feature of the chest compliance relationship (initial resting height, at a first time point, is set at the height when the plunger is positioned on the patient and no force is applied to the patient, determined by a force sensor, before active-decompressions occur. The neutral position, being the resting height following a set of active compression/decompressions, is then determined at a second time instant, at the point where no force is applied to patient. See paragraphs [0071] and [0088]. The “feature” of the chest compliance relationship is interpreted as the force applied for a given depth which, is a given point on the motion-time curve in Figures 4-5 of Nilsson. Following a second round of compressions/decompressions, a new neutral point can be determined at a third time point when the sensed force on the patient differs from the expected applied force at the resting height (therefore the neutral point changes over time as the active-decompressions are administered), meaning the neutral point is a lower value than the previous neutral point, and this determination is based at least in part on the “feature”, the applied force for a given depth, of the chest compliance relationship. See Figure 4 and paragraph [0088] lines 1-20); and 
adjusting one or more application parameters of the active compression- decompression device based on the neutral position of the chest (user interface 114, which communicates with controller 110, emits an alert, interpreted as a form of feedback, to the user if the force value for the given chest height is different than expected, which can indicate resting height lowering, and adjusts parameters accordingly, see paragraphs [0088], [0096] and [0081]. Feedback to the processor is provided by adjusting the resting height to be a new resting height if the current resting height is determined to no longer be true, see paragraph [0088] lines 1-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1 of ‘042 to include at least one force sensor and at least one motion sensor, and a processor configured to calculating a chest compliance relationship during the active compression- decompressions involving displacement and force based on the data received from the at least one motion sensor and the at least one force sensor; estimating a neutral position of the chest for a cycle of the active compression- decompressions as the active compression-decompressions of the cycle are administered, the neutral position of the chest being based at least in part on a feature of the chest compliance relationship; and adjusting one or more application parameters of the active compression- decompression device based on the neutral position of the chest, as taught by Nilsson, for the purpose of preventing injury of the patient by providing feedback possible change in neutral height, as neutral height of a user is prone to change during a compression cycle due to changes in chest compactness (paragraph [0081] lines 1-16 Nilsson).
For dependent claims 55-68, and 74-76, the recited limitations are contained in patent claims 2-16, respectively.
 
Allowable Subject Matter
 Claims 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 55-57 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785